Case 19-36313 Document 1069-2 Filed in TXSB on 03/09/20 Page 1 of 3




                              EXHIBIT D
                           PROPOSED ORDER
         Case 19-36313 Document 1069-2 Filed in TXSB on 03/09/20 Page 2 of 3




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                  §
    In re:                        § Chapter 11
                                  §
                                  § Case No. 19-36313 (DRJ)
    SOUTHERN FOODS GROUP, LLC, et §
    al., 1                        § (Jointly Administered)
                                  §
              Debtors.            §
                                  §


                 ORDER DENYING DEBTORS’ BIDDING PROCEDURES MOTION
                                (Refers to Docket No. 925)

             On consideration of the Debtors’ “Bidding Procedures Motion” 2, any objections, and the

argument of counsel, if any, the Court finds as follows:




1            The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their respective Employer
             Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods Company (9681); Alta-Dena
             Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty, LLC (3940); Country Fresh, LLC
             (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information Systems, LLC (0009); Dean Dairy
             Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751); Dean Foods North Central, LLC (7858); Dean
             Foods of Wisconsin, LLC (2504); Dean Holding Company (8390); Dean Intellectual Property Services II, Inc. (3512);
             Dean International Holding Company (9785); Dean Management, LLC (7782); Dean Puerto Rico Holdings, LLC (6832);
             Dean Services, LLC (2168); Dean Transportation, Inc. (8896); Dean West II, LLC (9190); Dean West, LLC (8753); DFC
             Aviation Services, LLC (1600); DFC Energy Partners, LLC (3889); DFC Ventures, LLC (4213); DGI Ventures, Inc.
             (6766); DIPS Limited Partner II (7167); Franklin Holdings, Inc. (8114); Fresh Dairy Delivery, LLC (2314); Friendly’s
             Ice Cream Holdings Corp. (7609); Friendly’s Manufacturing and Retail, LLC (9828); Garelick Farms, LLC (3221);
             Mayfield Dairy Farms, LLC (3008); Midwest Ice Cream Company, LLC (0130); Model Dairy, LLC (7981); Reiter Dairy,
             LLC (3675); Sampson Ventures, LLC (7714); Shenandoah’s Pride, LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza
             Dairy Group, LLC (2039); Tuscan/Lehigh Dairies, Inc. (6774); Uncle Matt’s Organic, Inc. (0079); and Verifine Dairy
             Products of Sheboygan, LLC (7200). The debtors’ mailing address is 2711 North Haskell Avenue, Suite 3400, Dallas,
             TX 75204.
2
             Motion of Debtors for Entry of Orders for Entry of Orders (i)(a) Approving Bidding Procedures for Sale of
             Debtors’ assets, (b) Approving the Designation of Dairy Farmers of America, Inc. as the Stalking Horse
             Bidder for Substantially All of Debtors’ Assets, (c) Authorizing and Approving Entry into the Stalking Horse
             Asset Purchase Agreement, (d) Approving Bid Protections, (e) Scheduling Auction for, and Hearing to
             Approve, Sale of Debtors’ Assets, (f) Approving Form and Manner of Notices of Sale, Auction, and Sale
             Hearing, (g) Approving Assumption and Assignment procedures, and (h) Granting Related Relief and (ii)(a)
             Approving Sale of Debtors’ Assets Free and Clear of Liens, Claims, Interests, and Encumbrances, (b)
             Authorizing Assumption and Assignment of Executory Contracts and Unexpired leases, and (c) Granting
             related relief [Docket No. 925].



                                                                                                                       4821-1257-2343.v1
     Case 19-36313 Document 1069-2 Filed in TXSB on 03/09/20 Page 3 of 3




      The Bidding Procedures Motion is DENIED.


Signed _________________________, 2020




                                          David R. Jones
                                          Chief United States Bankruptcy Judge




                                          2
                                                                           4821-1257-2343.v1
